Citation Nr: 1041608	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  02-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the left forearm.

2.  Entitlement to service connection for residuals of a second-
degree burn of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

This matter was previously before the Board in October 2003, at 
which time the Veteran's claims were remanded for a 
dermatological VA examination to determine the severity, nature 
and extent of any current skin disorder.  

This matter again came before the Board in May 2005 and was 
remanded to the RO to determine if the Veteran would be willing 
to report for a VA examination at his preferred location.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

In his May 2002 notice of disagreement, the Veteran reported that 
his in-service left forearm laceration and left wrist burn 
continued to "bother" him and requested a VA examination to see 
if his present conditions are related to his in-service injuries.

Service treatment records indicate that the Veteran received a 
left wrist burn, in January 1990, and a left arm laceration, in 
May 1992.

As ordered by the previous remands, the RO/AMC has made numerous 
attempts to provide the Veteran with a VA examination.  A March 
2009 letter from the AMC notes that seven examinations were 
scheduled and cancelled at the Asheville VA Medical Center (VAMC) 
and one VA examination was cancelled at the Mountain Home VAMC.  
The letter noted that in a telephone conversation, the Veteran 
explained that he was unable to travel to the Asheville VAMC, but 
would be willing to go there if necessary.  After further 
discussion, the AMC determined that a VA examination at Mountain 
Home VAMC would be closer to him.  

VA progress notes indicate that the Veteran stayed with STEPS 
House, for homeless Veterans, during part of his appeal, as 
indicated in a September 2007 VA social work counseling note.  
More recent VA outpatient treatment records, including from 
August 2009, indicate that he received treatment from the 
Mountain Home VAMC for other medical disorders.         

The Veteran received a VA examination in August 2009; however, 
the examiner only examined him in regard to his claimed 
pseudofolliculitis barbae (which was granted service connection 
in an August 2010 rating decision) and did not provide any 
findings regarding the currently claimed residuals.  That VA 
examination was, thus, inadequate for making any determinations 
regarding the present claims.  The examiner noted that at the 
time of examination the Veteran was working at a VA clinic.
                                                 
An April 2010 VA record notes that the Veteran failed to 
report/called the examiner's office wanting to reschedule his VA 
examination for June.  The note indicated that the Veteran had 
cancelled his appointment previously.  The note also indicated 
that the VAMC would cancel his appointment due to the timeliness 
of his request and ask the Veteran to contact the RO if he wished 
to pursue the claim.  However, the record does not indicate a 
report of contact or other documentation indicating that the 
Veteran was informed that he should contact the RO if he wished 
to pursue the claim.

Under 38 C.F.R. § 3.655, there can be good cause for failure to 
report for a VA examination.  The record does not indicate 
whether the Veteran had good cause for his most recent failure to 
report for a scheduled VA examination.  However, he appears to be 
willing to report for a VA examination if possible, as indicated 
by his report to the August 2009 VA examination.  The April 2010 
VA note also indicated that he still wished to have a VA 
examination, which he tried to reschedule for June.  

Given the above stated evidence, including the fact that the 
record is unclear as to whether the Veteran had good cause to 
reschedule his most recent examination, and that his only VA 
examination of record was inadequate regarding the present 
claims, the Board finds that one last VA examination should be 
provided to the Veteran to determine whether he has any residuals 
of his in-service left forearm laceration and left wrist burn.  
If the Veteran fails to report for that VA examination without 
clearly explained good cause, no further examination should be 
provided, and his claims should be determined based on the 
evidence of record.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  38 C.F.R. § 3.655

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding 
medical records, the RO/AMC should arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any left 
forearm and wrist skin disorders found to 
be present, including whether the Veteran 
has any residuals of his in-service 
laceration of the left forearm and/or his 
in-service left wrist burn.  All efforts 
to schedule the Veteran for the 
examination should be documented in the 
Veteran's claims file.
The claims file should be made available 
to and reviewed by the examiner.  All 
studies deemed necessary by the examiner 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that any left 
forearm and/or wrist skin disorder found 
to be present had its onset in or is 
related to service.  

In doing so, the examiner must acknowledge 
the Veteran's in-service treatment for a 
left forearm laceration and left wrist 
burn and his report of a current disorder 
from such incidents.  The examiner should 
also recognize the Veteran's competent 
statements as to a continuity of 
symptomatology since service.  A rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
